Citation Nr: 1626946	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability, claimed as secondary to right knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to January 1999.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

The Veteran testified during a November 2009 hearing before a Decision Review Officer, and a February 2016 Travel Board hearing before the undersigned Veterans Law Judge; the transcripts of each hearing are in the Veteran's eFolder.

The RO in Nashville, Tennessee, has jurisdiction of the Veteran's claim. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current right knee degenerative joint disease is related to active duty or was manifested within one year of service.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current left knee degenerative joint disease is related to active duty or was manifested within one year of service or was proximately caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Left knee degenerative joint disease was not incurred in or aggravated by active service; may not be presumed to have been so incurred or aggravated; and was not caused or aggravated as a result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran generally asserts that his right knee disability is the result of an in-service injury when he twisted it.  He asserts that his left knee disability is in turn the result of favoring the right knee.  In his initial application for VA compensation benefits, he indicated that he sustained a left and right knee injury in service in January 1995 at Fort Hood, Texas.

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records reflect that he injured his right knee in April 1988 while running.  The assessment was ITBFS [iliotibial band friction syndrome].  The service treatment records are negative for complaints, symptoms, findings or diagnoses related to the left knee.  The report of the Veteran's separation medical examination was normal, and his separation report of medical history reflects that he denied bone, joint or other deformity as well as a "trick" or locked knee.  

The medical record, which includes private and VA medical records, is negative for complaints of diagnosis of left or right knee disability until many years after service.  SSA records indicate he requested a handicapped parking permit in 2008 due to, in part, knee problems.  February 2009 X-rays showed mild degenerative changes.  

On the basis of the available STRs alone, while the Veteran was assessed with ITBFS once in 1988 after running, in-service treatment records do not show that the right knee complaints persisted thereafter.  In addition, the STRs are silent as to complaint, treatment or diagnosis with respect to the left knee.  Of particular significance is the fact that on his separation physical examination, the Veteran's lower extremities were evaluated as normal on clinical evaluation, and there were no defects or diagnoses listed.  Therefore, upon discharge from service the medical record is clearly negative for any complaint or diagnosis referable to the knees.  Given the foregoing findings, chronic disabilities of either knee was not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted.

Alternatively, a showing of continuity of symptomatology after service can also support the claims.  38 C.F.R. § 3.303(b).  However, as noted above, the knees were normal at service separation and post-service VA and private medical records do not show that a left or right knee disability was manifest until many years after the Veteran's discharge from service in 1999.  Objective evidence of chronic left and right knee arthritis, in particular, was shown in 2009.  The absence of documented symptoms for this prolonged period of time is persuasive evidence against continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

The preponderance of the evidence is against a finding that arthritis manifested within a year of service.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The report of a February 2009 VA examination reviews the Veteran's service treatment records, post service medical records, the Veteran's reported history and the results of the current examination.  The Board finds that the examiner's review of the service treatment records was correct and accurate with respect to the Veteran's knees.  The pertinent diagnosis was degenerative joint disease, right and left knee, mild.  The examiner expressed the opinion that the Veteran's left and right knee condition (degenerative joint disease) was less likely as not (less than 50/50 probability) due to or a result of in-service event or injury.  The examiner explained that the objective data did not demonstrate an in-service event of sufficient severity/chronicity to cause the current knee condition.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and an accurate review of the medical record.  The examiner explained his opinions with references to the Veteran's active duty medical history and current examination findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the February 2009 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's right or left knee disability to his active duty or any injury during active duty.

The Board recognizes the Veteran's own testimony, and notes that he is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute competent evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current right and left leg degenerative joint disease is related to his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claims. 

As service connection for a right knee disability is not warranted, service connection for a left knee disability, secondary to right leg disability, is not warranted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for left or right knee disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.  


REMAND

The report of the February 2009 VA examination also provides the opinion that the Veteran's degenerative disc disease of the lumbar spine was less likely as not (less than 50/50 probability) due to or a result of in-service event or injury.  The examiner explained that the objective data did not demonstrate an in-service event of sufficient severity/chronicity to cause the current condition.  

However, the examiner failed to acknowledge the fact that the Veteran complained of recurrent back pain on his separation report of medical history.  Therefore, a supplemental medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA and private medical records with respect to the back.

2.  Schedule the Veteran for a supplemental medical opinion with the February 2009 examiner (or another provider, if that physician is not available) to address the etiology of the Veteran's lumbar degenerative disc disease, with examination only if deemed necessary by the opinion provider.  Copies of all pertinent records from the Veteran's eFolders must be made available to the opinion provider. 

The opinion provider should address:

Whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability, to include degenerative disc disease of the lumbar spine, is causally related to the Veteran's low back injury and treatment recorded in the service medical records.  The opinion provider is requested to consider and discuss as necessary the Veteran's service treatment records reflect that he received treatment for a back injury during active duty, and reported recurrent back pain on his separation report of medical history, as well as the April 2016 medical opinion from T.S., PAC, who concluded that the Veteran's "back pain may have came [sic] from the lifting injury [he] complained of in June 1989." 

The provider is requested to provide a rationale for any opinion expressed.
 
3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


